August 4, 2010 VIA EDGAR Mr. Joe Cascarano Division of Corporation Finance Securities and Exchange Commission 100 F. Street N.E. Washington, D.C. 20549-7010 Re:DK Sinopharma/Virtual Closet, Inc. Item 4.01 Form 8-K Filed May 10, 2010 File No. 333-156302 Dear Mr. Cascarano: On behalf of DK Sinopharma, Inc. (the “Company”), we are responding to Staff’s written comments addressed to us with respect to the Company’s filing of Form 8-K Item 4.01 on May 10, 2010. Each comment is followed by the Company’s response. Form 8-K Item 4.01 1.Please amend your Form 8-K to include and file as an exhibit the required letter from your former auditor, Chang G. Park. Response: We have made repeated requests of Chang G. Park, CPA, Ph.D. to furnish a letter addressed to the SEC responding to the disclosures made in our Form 8-K. However, to date, Chang G. Park, CPA, Ph.D. has not responded to our requests.We will file an amendment to our Form 8-K to file as an exhibit a copy of the requested letter upon our receipt. In connection with the Company’s response to the above comment, the Company hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. *** Should you have any further questions, please do not hesitate to contact the undersigned at 212-930-9700. Very truly yours, By: /s/Jessica S. Yuan Jessica S. Yuan, Esq. 61 BroadwayNew York, New York 10006212-930-9700212-930-9725 Fax www.srff.com
